t c memo united_states tax_court james e zurcher jr petitioner v commissioner of internal revenue respondent docket no filed date sebastian d'amico for petitioner karen nicholson sommers for respondent memorandum findings_of_fact and opinion laro judge james e zurcher jr petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in his federal_income_tax and a dollar_figure penalty under sec_6662 we must decide the following issues whether petitioner's loss on his sale of real_estate was capital or ordinary we hold it was capital whether petitioner is liable for the accuracy-related_penalty determined by respondent under sec_6662 we hold he is not findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in carlsbad california when he petitioned the court in petitioner received a written proposal from robert l grant sr mr grant a hands on building contractor licensed by the state of california memorializing their understanding concerning mr grant's proposed purchase of a 1-acre lot of land and his development of a single-family residence thereon mr grant and petitioner understood that mr grant needed petitioner's funds to purchase the lot and to construct the residence mr grant and petitioner understood that mr grant would pay petitioner for_the_use_of his funds interest at the current rate generally prime and a share of the profit at the sale and close of escrow of the unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure project mr grant and petitioner understood that petitioner's interest would be secured_by joint title to all projects petitioner and mr grant jointly purchased a vacant lot on gracey lane in fallbrook california on or about date and by the end of mr grant had built a single-family residence on it we collectively refer to the lot and the residence as the property petitioner and mr grant did not enter into a formal partnership_agreement with respect to the purchase of the lot or the building of the residence petitioner financed the residence's construction and mr grant was the builder mr grant supervised the construction and hiring of crews and subcontractors who participated in the development of the property after mr grant had built the residence on the lot the property was offered for sale at approximately dollar_figure the property did not sell as expected and mr grant realized that he could not pay petitioner the agreed rate of return on his investment in date mr grant quitclaimed his interest in the property to petitioner to allow him to attempt to recover his promised return in petitioner sold the property for dollar_figure with the exception of this sale and the sale of his personal_residence petitioner was not involved in any other real_estate sales activity from through petitioner never maintained a business office with respect to his participation in the property and he did not have a business license in his name petitioner did not have a business name and he did not have a business telephone petitioner did not belong to any trade_association and he did not have any employees petitioner did not advertise the property for sale all advertising was done by a real_estate agent with whom petitioner listed the property for sale petitioner filed a form_1040 u s individual_income_tax_return using the filing_status of single the return was prepared by petitioner's long-time tax preparer a certified_public_accountant c p a and it listed petitioner's occupation as investments petitioner's gross_income was dollar_figure exclusive of a dollar_figure capital_loss and a dollar_figure loss that he reported on the sale of the property most of petitioner's gross_income was from interest dividends and petitioner's involvement in numerous partnerships petitioner reported the dollar_figure loss on his schedule c profit or loss from business sole_proprietorship as an ordinary_loss dollar_figure of this amount was due to the loss on the sale of the property and dollar_figure was attributable to legal and professional fees the schedule c stated that petitioner was a developer that he had operated his business for months during and that his business was not in operation at the end of petitioner and his c p a discussed petitioner's financial data before the c p a prepared petitioner's return and they discussed the facts behind petitioner's involvement in the property petitioner supplied the c p a with all relevant information to prepare petitioner's return and petitioner relied on the c p a to report the sale of the property correctly the c p a advised petitioner that he was entitled to claim an ordinary_loss on his sale of the property petitioner's schedule c was the first schedule c that petitioner had filed with respect to the property on his income_tax return petitioner deducted the property's real_estate_taxes on schedule a itemized_deductions the notice_of_deficiency states that petitioner's dollar_figure loss was a long-term_capital_loss opinion we must decide whether the property was a capital_asset in petitioner's hands a capital_asset includes all property held by a taxpayer with certain exceptions the parties focus on one of these exceptions namely property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1221 if the property is within this exception petitioner's dollar_figure loss is deductible in full see sec_165 c if the property is not within this exception petitioner's recognizable loss for with respect to the property and other capital assets is allowable only to the extent of any gains from the sale_or_exchange of capital assets plus if the capital_loss exceeds gains the lesser_of dollar_figure a year or the excess of loss over the gains sec_1211 whether the property is a capital_asset or was instead held primarily for sale in the ordinary course of petitioner's business is a factual determination 281_f2d_527 9th cir affg tcmemo_1959_63 78_tc_623 courts have developed the following nonexclusive factors to assist in this determination the nature of the taxpayer's business the taxpayer's purpose in acquiring and holding the property subdivision platting and other improvements tending to make the property more marketable the frequency number and continuity of sales the extent to which the taxpayer engaged in the sales activity the length of time the property was held the substantiality of income derived from the sales and what percentage the income was of the taxpayer's total income the extent of advertising and other promotional activities and whether the property was listed directly or through brokers 571_f2d_1092 9th cir revg on other grounds tcmemo_1975_014 370_f2d_107 2d cir affg tcmemo_1965_221 57_tc_546 although the above-described factors assist in our determination we must consider all of the facts and circumstances no individual factor or set of factors is controlling 74_tc_187 the purpose of this analysis is to determine whether within the meaning of sec_1221 petitioner conducted a trade_or_business and whether petitioner held the property primarily_for_sale_to_customers in the ordinary course of this trade_or_business cappuccilli v commissioner tcmemo_1980_347 affd 668_f2d_138 2d cir petitioner bears the burden_of_proof rule a 290_us_111 following our review of the record and after our consideration of all the relevant facts we conclude that petitioner held the property as a capital_asset we find that petitioner was merely an investor in the property rather than a developer of it he provided an infusion of capital for mr grant's development of the property and petitioner did not actively participate in the property's development although petitioner sold the property himself this was a one-time event in which petitioner took a relatively passive role by retaining a real_estate agent to sell it for him moreover petitioner sold the property himself only because mr grant after completing construction of a residence on the property relinquished his interest to petitioner in satisfaction of the money mr grant owed to petitioner petitioner made no meaningful improvements to the property did not personally advertise the property for sale and sold it at a loss petitioner's activity regarding the property was not regular or continuous petitioner claimed an itemized_deduction for the property's real_estate_taxes on his schedule a rather than a business_expense on schedule c petitioner's claim to an ordinary_loss is rooted in his assertion that he was mr grant's active partner in the property's development petitioner asks the court to find as a fact that he and mr grant entered into an oral partnership_agreement in or around date to develop the property for profit and that petitioner was actively involved in this partnership we decline to do so the fact of the matter is that petitioner simply has not proven that he was more than a financier of mr grant's development of the property the record indicates that petitioner's actions were consistent with those of an investor rather than a person who was involved in a working partnership petitioner was involved with the property only because he had the money and mr grant did not but for his investment of capital through the form of a loan we find that petitioner had no meaningful participation in the property's development although petitioner testified at trial in a somewhat general and vague manner that he spent time and money preparing the property for sale eg by installing carpeting drapery flooring and doing landscaping his testimony fails to persuade us that the property was not a capital_asset in hands we hold for respondent on this issue respondent also determined that petitioner was liable for a penalty under sec_6662 because he substantially understated his federal_income_tax see sec_6662 as relevant herein sec_6662 imposes an accuracy-related_penalty equal to percent of an underpayment that is due to a substantial_understatement_of_income_tax an individual substantially understates his or her income_tax when the reported tax is understated by the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 tax is not understated to the extent that the treatment of the item related thereto is based on substantial_authority or is adequately disclosed in the return or in a statement attached to the return sec_6662 sec_6662's accuracy-related_penalty does not apply to any portion of an underpayment to the extent that an individual has reasonable_cause for that portion and he or she acts in good_faith with respect thereto sec_6664 such a determination is made by taking into account all facts and circumstances including the experience and knowledge of the taxpayer and his or her reliance on a professional tax adviser sec_1_6664-4 income_tax regs we hold that petitioner is not liable for the penalty in dispute petitioner relied reasonably on his c p a to report correctly the subject sale petitioner met with the c p a beforehand to discuss the facts surrounding the sale and the c p a concluded that petitioner was entitled to ordinary_loss treatment under the facts herein we find that petitioner acted in good_faith and with reasonable_cause in reporting the transaction in the manner that he did we have reached our holdings herein after considering each party's arguments to the extent that we have not discussed an argument we have found it to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent for the deficiency and for petitioner for the accuracy-related_penalty
